--------------------------------------------------------------------------------

Exhibit 10.6


CAMBREX CORPORATION
PERFORMANCE SHARE AGREEMENT




THIS AGREEMENT (the “Agreement”), entered into as of July 29, 2010, by and
between Gregory P. Sargen (the “Participant”) and Cambrex Corporation, a
Delaware corporation (the “Company”).


WHEREAS, on April 21, 2010, Participant was granted a potential award of
performance shares by the Committee and the Board of Directors as set forth in a
Form 8-K dated April 26, 2010. The Participant and the Company now wish to
memorialize the award pursuant to this Performance Share Agreement.


WHEREAS, the Company maintains the Cambrex Corporation 2009 Long Term Incentive
Plan (the “Plan”), which is incorporated into and forms a part of this Agreement
(all capitalized terms not defined herein have the definitions set forth in the
Plan), and the Participant has been selected by the Committee to receive a
performance share award, which shall constitute an award of Restricted Stock
Units, under the Plan.


NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:


 
1.
Performance Period.  The “Performance Period” is the period beginning on April
1, 2010, and ending on March 31, 2013, with each year from April 1 to March 31
during the Performance Period being a “Performance Year”.



 
2.
Award.  Subject to the terms of this Agreement and the Plan, effective April 21,
2010, the Participant was granted the opportunity to earn the cash value of up
to 58,588 shares (each share so earned, a “Performance Share”) of the Common
Stock of the Company, in accordance with the terms of this Agreement.



 
3.
Settlement of Awards.  The number of Performance Shares earned by the
Participant shall equal the sum of the 3-year Relative Revenue Growth and the
3-year EBITDA Relative Growth of the Company as set forth in Appendix A as
compared to an index of peer companies comprising those companies contained in
the GICS Code 352030 Life Sciences Tools & Services as of April 1, 2010, with
2009 sales between ten percent (10%) and seven hundred and fifty percent (750%)
of the Company’s 2009 sales. The value of the Performance Shares earned is to be
paid in cash.



If, during the Performance Period, a company in the peer group is acquired or
becomes no longer publicly traded for reasons other than financial performance,
then that company shall be removed from the peer group and shall not be factored
into the performance calculation.

 
1

--------------------------------------------------------------------------------

 

 
4.
Vesting.



(a)           The Participant’s right to the cash value of the Performance
Shares shall vest on the first to occur (the date of the first to occur, the
“Vesting Date”) of (i) April 21, 2013, if the Participant remains employed by
the Company or any of its Affiliates (as defined below) on such day, (ii) a
Change in Control during the Performance Period, if the Participant remains
employed by the Company and its Affiliates on the date of such Change in
Control, (iii) a termination of the Participant’s employment with the Company
and its Affiliates during the Performance Period due to the Participant’s death
or Disability (as defined below) or (iv) the Company terminates the
Participant’s employment with the Company and its Affiliates during the
Performance Period without Cause (as defined below); provided, however, that in
the event that (x) a Change in Control occurs during the Performance Period or
(y) the Participant’s employment with the Company and its Affiliates terminates
during the Performance Period due to the  Participant’s death or Disability or
(z) the Participant’s employment with the Company and its Affiliates is
terminated by the Company without Cause during the Performance Period, the
Participant’s vesting shall be in the right to receive a prorated award of
Performance Shares in accordance with Section 4(c).  For purposes of this
Agreement, (i) “Affiliate” shall mean any person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, the Company (within the meaning of the Exchange Act) (ii)
“Disability” shall mean a physical or mental disability that prevents the
performance by the Participant of his duties to the Company and its Affiliates
lasting for a period of one hundred eighty (180) days or longer, whether or not
consecutive, in any twelve (12) month period, and (iii) “Cause” shall mean the
Participant’s (1) failure to substantially perform his duties to the Company
after a demand for substantial performance or demand for cure of such breach is
delivered, and a reasonable opportunity to cure is given, (2) personal
dishonesty or breach of fiduciary duty involving personal profit, (3) gross
negligence, serious misconduct or commission of a criminal act related to the
performance of his duties, or the furnishing of proprietary confidential
information about the Company to a competitor, or potential competitor or third
party whose interests are adverse to those of the Company, (4) habitual
intoxication by alcohol or drugs during work hours; or (5) conviction of a
felony.


(b)           If the Participant’s employment with the Company and its
Affiliates terminates prior to the occurrence of a Vesting Date, the Participant
shall have no right to any Performance Shares.


(c)           If (i) a Change in Control occurs during the Performance Period or
(ii) the Participant’s employment with the Company and its Affiliates terminates
during the Performance Period due to the Participant’s death or Disability or
(iii) the Company terminates the Participant’s employment with the Company and
its Affiliates without Cause during the Performance Period, the Participant
shall receive, at the time set forth in Section 6, a number of Performance
Shares, the amount determined as of the date of the most recently concluded
Performance Year, equal to the product of (x) the number of Performance Shares
earned times (y) a fraction, the numerator of which is the number of days in the
Performance Period that elapsed through the date of the Change in Control or the
Participant’s termination of employment with the Company and its Affiliates, as
applicable, and the denominator of which is 1095.

 
2

--------------------------------------------------------------------------------

 

 
5.
Forfeiture.  If prior to the date the Performance Shares are deemed vested in
accordance with the conditions in Section 4, (i) the Participant’s employment
with the Company, its Affiliates and/or its Subsidiaries is terminated for any
reason other than death or Disability, or without Cause, (ii) there occurs a
material breach of this Agreement by the Participant or (iii) the Participant
fails to meet the tax withholding obligations described in Section 9 hereof
(hereinafter collectively referred to as a “Forfeiture Event”), all rights of
the Participant to the Performance Shares that have not vested in accordance
with Section 4 hereof as of the date of such Forfeiture Event shall terminate
immediately and be forfeited in their entirety.



 
6.
Distribution; Transferability.  The Company shall, subject to Section 9, deliver
to the Participant the cash value of any vested Performance Shares as soon as
practicable, but no later than sixty (60) days, following the applicable Vesting
Date.



 
7.
Administration.  The authority to manage and control the operation and
administration of this Agreement and the Plan shall be vested in the Committee,
and the Committee shall have all powers with respect to this Agreement as it has
with respect to the Plan.  Any interpretation of the Agreement by the Committee
and any decision made by it (including interpretations and decisions regarding
determinations of the peer group and the peer group Revenue Growth and EBITDA
Growth during the Performance Period or with respect to the Agreement, is final
and binding.



 
8.
Plan Governs.  Subject to the final sentence of this Section 8, this Agreement
is subject to all of the terms and provisions of the Plan.  Without limiting the
generality of the foregoing, by entering into this Agreement the Participant
agrees that no member of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any award
thereunder or this Agreement.  In the event that there is any inconsistency
between the provisions of this Agreement and of the Plan, the provisions of the
Plan shall govern.  Notwithstanding the foregoing provisions of this Section 8
or anything else herein or in the Plan, the definition of “Change in Control”
for purposes of this Agreement shall be the definition contained in the Plan.


 
3

--------------------------------------------------------------------------------

 

 
9.
Withholding.



(a)           The Committee shall determine the amount of any withholding or
other tax required by law to be withheld or paid by the Company with respect to
any income recognized by the Participant with respect to the Performance Shares.


(b)           The Participant shall be required to meet any applicable tax
withholding obligation in accordance with the provisions of Article 14 of the
Plan.


(c)           The Committee shall be authorized, in its sole discretion, to
establish such rules and procedures relating to the use of shares of Common
Stock to satisfy tax withholding obligations as it deems necessary or
appropriate to facilitate and promote the conformity of the Participant’s
transactions under the Plan and this Agreement with Rule 16b-3 under the
Securities Exchange Act of 1934, as amended, if such rule is applicable to
transactions by the Participant.


 
10.
Nature of Payments.  The grant of the Performance Shares hereunder is in
consideration of services to be performed by the Participant for the Company and
constitutes a special incentive payment and the parties agree that it is not to
be taken into account in computing the amount of salary or compensation of the
Participant for the purposes of determining (i) any pension, retirement,
profit-sharing, bonus, life insurance or other benefits under any pension,
retirement, profit-sharing, bonus, life insurance or other benefit plan of the
Company, or (ii) any severance or other amounts payable under any other
agreement between the Company and the Participant.



 
11.
Representations of the Participant.  The Participant hereby represents to the
Company that the Participant has read and fully understands the provisions of
this Agreement and the Plan and his or her decision to participate in the Plan
is completely voluntary.  Further, the Participant acknowledges that the
Participant is relying solely on his or her own advisors with respect to the tax
consequences of this award.



 
12.
Notices.  All notices or communications under this Agreement shall be in
writing, addressed as follows:



 
To the Company:



 
Cambrex Corporation

 
One Meadowlands Plaza

 
East Rutherford, NJ  07073

 
Attention:  General Counsel


 
4

--------------------------------------------------------------------------------

 

 
To the Participant:



 
Address on file with the Company



 
Any such notice or communication shall be (a) delivered by hand (with written
confirmation of receipt) or sent by a nationally recognized overnight delivery
service (receipt requested) or (b) be sent certified or registered mail, return
receipt requested, postage prepaid, addressed as above (or to such other address
as such party may designate in writing from time to time), and the actual date
of receipt shall determine the time at which notice was given.



 
13.
Assignment; Binding Agreement.  This Agreement shall be binding upon and inure
to the benefit of the heirs and representatives of the Participant and the
assigns and successors of the Company, but neither this Agreement nor any rights
hereunder shall be assignable or otherwise subject to hypothecation by the
Participant.



 
14.
Entire Agreement; Amendment; Termination.  This Agreement represents the entire
agreement of the parties, and supersedes all prior agreements between the
parties, with respect to the subject matter hereof.  The provisions of the Plan
are incorporated in this Agreement in their entirety.  In the event of any
conflict between the provisions of this Agreement and the Plan, the provisions
of the Plan shall control.  This Agreement may be amended at any time by written
agreement of the parties hereto.



 
15.
Governing Law.  This Agreement and its validity, interpretation, performance and
enforcement shall be governed by the laws of the State of Delaware other than
the conflict of laws provisions of such laws.



 
16.
Severability.  Whenever possible, each provision in this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be held to be prohibited by or
invalid under applicable law, then (a) such provision shall be deemed amended to
accomplish the objectives of the provision as originally written to the fullest
extent permitted by law and (b) all other provisions of this Agreement shall
remain in full force and effect.



 
17.
No Right to Continued Employment or Participation; Effect on Other Plans.  This
Agreement shall not confer upon the Participant any right with respect to
continued employment by the Company, its Affiliates or its Subsidiaries or
continued participation under the Plan, nor shall it interfere in any way with
the right of the Company, its Affiliates and its Subsidiaries to terminate the
Participant’s employment at any time.  Payments received by the Participant
pursuant to this Agreement shall not be included in the determination of
benefits under any pension, group insurance or other benefit plan of the
Company, its Affiliates or any Subsidiaries in which the Participant may be
enrolled or for which the Participant may become eligible, except as may be
provided under the terms of such plans or determined by the Board.


 
5

--------------------------------------------------------------------------------

 

 
18.
Further Assurances.  The Participant agrees, upon demand of the Company or the
Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements that may be reasonably required by the
Company or the Committee, as the case may be, to implement the provisions and
purposes of this Agreement and the Plan.





IN WITNESS WHEREOF, the parties have duly executed this Agreement, as of the day
and year first above written.





 
CAMBREX CORPORATION
         
F. Michael Zachara
 
Vice President and General Counsel
         
PARTICIPANT
         
Gregory P. Sargen


 
6

--------------------------------------------------------------------------------

 

Appendix A




PERFORMANCE SHARE MATRIX





   
3-YR Relative Revenue Growth
 
3-yr EBITDA Relative Growth
       
 
Achievement
as % of
Target
 
 
Revenue
Percentile
Goals
 
Revenue
Related
Payout
 
 
Payout %
of Total
 
 
EBITDA
Percentile
Goals
 
EBITDA
Related
Payout
 
 
Payout %
of Total
 
 
Combined
Payout %
of Total
 
Combined
Payout
(Shares)
Total
50.00%
 
25.00%
50.00%
25.00%
 
25.00%
50.00%
25.00%
 
50.00%
 
14,647
60.00%
 
30.00%
60.00%
30.00%
 
30.00%
60.00%
30.00%
 
60.00%
 
17,576
70.00%
 
35.00%
70.00%
35.00%
 
35.00%
70.00%
35.00%
 
70.00%
 
20,506
80.00%
 
40.00%
80.00%
40.00%
 
40.00%
80.00%
40.00%
 
80.00%
 
23,435
90.00%
 
45.00%
90.00%
45.00%
 
45.00%
90.00%
45.00%
 
90.00%
 
26,365
100.00%
 
50.00%
100.00%
50.00%
 
50.00%
100.00%
50.00%
 
100.00%
 
29,294
110.00%
 
55.00%
120.00%
60.00%
 
55.00%
120.00%
60.00%
 
120.00%
 
35,153
120.00%
 
60.00%
140.00%
70.00%
 
60.00%
140.00%
70.00%
 
140.00%
 
41,012
130.00%
 
65.00%
160.00%
80.00%
 
65.00%
160.00%
80.00%
 
160.00%
 
46,870
140.00%
 
70.00%
180.00%
90.00%
 
70.00%
180.00%
90.00%
 
180.00%
 
52,729
150.00%
 
75.00%
200.00%
100.00%
 
75.00%
200.00%
100.00%
 
200.00%
 
58,588


 
7

--------------------------------------------------------------------------------